Status of Claims
This Office Action is in response to the RCE filed.
The amendments filed have been accepted and are hereby entered.
Claims 1, 11, and 21 have been amended.
No claims have been canceled or withdrawn.
No claims have been added.
Claims 1-30 are pending and have been examined.
This action is Non-Final.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 1, 2022 was filed after the mailing date of the Final Rejection on 6/1/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims 1-30 have been fully considered and are found persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (See MPEP §2106). 

Specifically, claims 1, 11, and 21 recite revising the dynamic evaluation model to eliminate one or more non-compatible providers based, at least in part, upon the prefix operator, wherein revising the dynamic evaluation model includes using a hypertree-based compatibility structure to cross-map disparate classification systems of the plurality of providers and further includes resolving conflicts by one of creating, splitting, and nesting nodes. Examiner notes ¶¶79 of Applicant specification, states (in relevant parts):

¶79 of Applicant Specification: […] classification hypertree 300 may allow disparate business classification systems to be cross-mapped and may allow for the resolution of conflicts by e.g., creating, splitting and/or nesting nodes. […]

In view of such disclosure, one of ordinary skill in the art would not be apprised as to how ¶79 is written support showing Applicant possession for claimed invention, because ¶79 of Applicant specification does not reflect that Applicant contemplated how the dynamic evaluation model being revised to eliminate one or more non-compatible providers based on a prefix operator would involve using a hypertree-based compatibility structure to cross-map disparate classification systems of the plurality of providers and further includes resolving conflicts by one of creating, splitting, and nesting nodes. The claim limitations noted herein define the invention by “merely specifying a desired result”, such that the specification fails to “sufficiently identify how a function is performed or the result is achieved”, and also appears to describe a ‘narrow species’ without evidence that the genus was contemplated (MPEP §2163.03). Similarly, the figures of Applicant’s disclosure fail to show, to one of ordinary skill in the art, that the invention as defined by claim limitations in question (above) was contemplated by Applicant, and are merely specifying the desired result, without describing as to how the dynamic evaluation model being revised to eliminate one or more non-compatible providers based on a prefix operator would involve in using a hypertree-based compatibility structure to cross-map disparate classification systems of the plurality of providers and further includes resolving conflicts by one of creating, splitting, and nesting nodes. In view of such, Examiner fails to see the Specification disclose that which is particularly claimed, when viewed as a whole.

See MPEP §2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”).

Claims 2-10, 12-20, and 22-30 are rejected by virtue of dependency upon the aforementioned parent claims rejected under 112(a) rationale (above). 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

United States Application Publication No.  US-20020111835-A1 to Hele (“Hele”), disclosing obtaining underwriting rules of all carriers and corresponding products, and using knock-out questions to determine lack of eligibility via decision trees (¶¶13, 21, 81-83, 107-108)

United States Application Publication No.  US-20180293660-A1 to Rakshe, disclosing a system for automated categorization (title), which utilizes a backend application server and remote front-end user device (Fig. 1), which includes a question tree in some embodiments (Fig. 9B, ¶18). ¶44 of Rakshe discloses that the question tree aids in determining an appropriate business classification (e.g., industry codes), where ¶42 of Rakshe mentions SIC / NAICS codes as examples of industry codes. Furthermore, ¶55 of Rakshe discloses an interface (Fig. 9A) which is used to interact with the question tree (to determine appropriate business category), which may involve yes/no responses. ¶55 further states the questions may be dynamically selected and/or adjusted based on the answers provided. Examiner also notes that examples of Rakshe include questions asking whether business pertains to Chiropractors and Surgeons (e.g., Fig. 9B), which are understood by Examiner to be examples of SIC / NAICS classifications (e.g., 8041 SIC Major Group, and 8011 SIC Major Group, respectively; also, 621310 2017-NAICS code and 621111 2017-NAICS code, respectively). Lastly, ¶¶1-2 of Rakshe discloses that the collected information / classification may be for insurance purposes.

United States Application Publication No.  US-20220067579-A1 to Choi, disclosing an ontology manager constructing a NAICS classification ontology in a tree data structure, and mapping a series of public companies in a database to the tree via their corresponding NAICS codes (¶¶45, 70). (i.e., NAICS codes can identify set of companies corresponding to given NAICS code via classification tree data structure). Examiner notes any given NAICS code is hierarchical in nature (e.g., first 2 digits of a 6-digit NAICS code identifies sector, third digit identifies subsector, etc). Examiner notes this heavily implies the NAICS tree is more specifically a trie data structure in Choi, but Choi does not explicitly teach this.

United States Patent Publication No.  US 11388185 B1 (“Rothchild”), disclosing a method of compliance navigation (Col 3, lines 14 - 27), including a step of cross-mapping answers directed to a first assessment module (for compliance determination), and a second assessment module (for compliance determination). Col 9, lines 24 – 35 of Rothchild discloses that cross-mapping allows for identifying questions/answers which are common to more than one standard or set of regulations (e.g., the modules). Furthermore, Col 4, lines 4 – 24 of Rothchild discloses cross-mapping method as basis for reducing the plurality of assessment questions.

United States Application Publication No.  US 20200219200 A1 (Kennedy), disclosing a method of generating insurance quotes (¶1), including use of a decision tree (¶62), and involves questionnaires (¶¶72 85 89). ¶¶106-118 also discloses that questions already answered result in traveling further down the decision tree. Examiner also notes ¶87 of Kennedy discloses subsequent questions are based on previous answers provided, and suggests (in view of Fig. 21), that this is determined by traversing nested nodes.

United States Patent Publication No.  US 9501799 B2 (Bothwell), disclosing a decision tree used in web-based industry classification (Fig. 21 in further view of Col 5, lines 58-59)

United States Patent Publication No.  US 11049191 B1 (Wilczek), disclosing automatic code assignment (title), including cross-referencing queries with wild card substitution.

United States Application Publication No.  US 20070299743 A1 (Staib), disclosing duplicate identification amongst multiple different entities (merchants) in a Tree-shaped taxonomy based on an identifier (¶¶87-89, in further view of Fig. 9)

Non-Patent Literature, “The Many Ways of Improving the Industrial Coding for Statistics Canada’s Business Register” (“Beaucage”), disclosing, on slides 11-12, a method of searching for industrial code subcategories via a decision tree (slide 12 in further view of slide 11) utilizing user-entered descriptions (e.g., Restaurant, slide 11).

United States Application Publication No.  US 20160112394 A1 (Sahu), disclosing indexes allowing for prefix matching (¶¶143, 146).

United States Patent Publication No.  US-5995971-A to Doucceur, disclosing method of data access that uses wildcards for retrieving/searching/deleting classification patterns indexed in trie (particular form of tree data structure) they call a ‘rhizome’ (Abstract and Col 20, lines 38 – 56 of Doucceur), which greatly improved performance relative to traditional databases (Col 6, lines 9-18 of Doucceur).

United States Application Publication No.  US-20100146414-A1 to Dongole (“Dongole”), disclosing a system which receives input data from a user and provides that date to multiple insurance carrier websites to get a plurality of insurance premium quotes for the purposes of reducing redundant data entry. (Abstract in view of at least ¶¶24, 42 and Fig. 1 of Dongole).

United States Patent Publication No.  US-7711584-B2 to Helitzer (“Helitzer”), disclosing compatibility of providers based, at least in part, upon a[n] […] operator. (Examiner interprets lack of compatibility may include any reason providers cannot coverage, including risk rules or eligibility rules);(At least Col 10, lines 11 – 14 in view of Fig.  2a, 210 – 212 of Helitzer discloses that SIC codes are used as basis for determining corresponding referral criteria / guidelines (i.e., rules) for underwriting (i.e., is a basis for determining compatibility of insurance product/carrier with user seeking coverage));(See also at least Col 10, line 57 – Col 11, line 12 of Helitzer disclosing the SIC being basis for risk factors / technology).(Col 8, lines 15 -16 in view of Fig. 6 of Hele discloses decision tree classifier (Fig. 6) is used to carry out premium adjustment based on ‘mitigation technologies’, of which is identified via the SIC. See Col 10, line 59 – Col 11, line 6 of Helitzer and in further view of Fig. 5, 530, “Combination of Technology”, and Fig. 6, nodes of Helitzer))

United States Patent Publication No.  US-7249040-B1 to Binns (“Binns”), disclosing underwriting decisions based on claims data (title), characterizing standard industry classification codes (SIC codes) as a factor for models such as decision trees (Col 8, lines 51 – 67 of Binns). See also Col 16, lines 39 – 50 of Binns.

United States Application Publication No.  US-20140280014-A1 to Komissarchik, (hereinafter “Komissarchik”), disclosing implicitly discloses compatibility of providers based, at least in part, upon a[n] […] operator. (¶¶4-5 of Komissarchik suggests business code classifications determined based on business data gathered (i.e., gathered data of the potentially insured). ¶5 of Komissarchik discloses the classifications are commonly used as basis for insurance companies to assess risk of insured company). Komissarchik also discloses the SIC / NAIC codes may be organized via a tree structure (Fig. 3A in view of abstract, ¶¶18, 55 of KOMISSARCHIK).

United States Patent Publication No.  US-5899992 to Iyer (“Iyer”), disclosing a scalable classifier (title), which includes a classifier tree comprising questions (Fig. 2), which is suggested to be used for insurance purposes (Col 1, lines 44-46). Examiner further notes at least Col 4, lines 23-35 of Iyer suggests implementation may include a hypergraph variant (Hyper trees are a form of hypergraph).

United States Application Publication No.  US-20110010202-A1 to Neale (“Neale”), disclosing presentation of a GUI for questionnaire presented to end-user. Includes rule engine to determine appropriate follow-up questions to ask end user based on answers received (i.e., responses are used as input to rule engine to dynamically determine follow up questions);(Title, Abstract, Figs. 1, 1B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624. The examiner can normally be reached Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 3695        
             
                                                                                                                                                                                   /RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        September 2, 2022